September 22, 2015


Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547

RE:    Trial Court Case Number: D-1-DC-02-302388
       COA Number: 03-15-00476-CR

Style: Jose Luis Aguirre
       v. The State of Texas

Dear Mr. Kyle:

I am the official court reporter responsible for preparing the reporter's record in the above-
referenced cause number. As of today’s date, September 22, 2015, no court proceedings have
been held in regards to Defendant’s motion for DNA testing or the denial of the motion;
therefore, there is no reporter’s record to prepare or file at this time.


Thank you for your consideration in this matter.

Sincerely,



Roxanne Davenport
Official Court Reporter
403rd District Court
P.O. Box 1748
Austin, Texas 78767
(512) 854-9620